Title: From George Washington to Capel & Osgood Hanbury, 25 July 1767
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 25th July 1767.

Since mine of the 28th of June, last year, I have been favour’d with your two Letters of the 27th of March, first of July, and 21st of October in the past, and Sixth of April in the present

year. Had any thing material occurd—(worth giving you the trouble of a Letter)—I shoud not have been silent till this time; and even now, I have but little to say.
The Accounts Currt transmitted by Necks were right, otherwise I shoud have noted it sooner; and by Easton you will receive two Tonns of Mr Custis’s Tobacco, which when sold, you will please to carry to the credit of the Young Gentleman’s Acct who falling very short in his Crops last year is the reason why Easton has only Eight Hhds of his Tobo this. From the present face of things, there appears to be an almost absolute certainty that the Crops of Tobacco this year will be shorter than has been for many past, which I mention, that if other Accts from different parts of this, and the other Tobo Colony corrispond with it you may regulate the Sales in such a manner as to obtain a good price for the Tobacco just Shipped. I coud wish that it was a practice, to render an Acct Currt of the dealings between us once a year, that if any Errors shoud arise they may be rectified while the Transactions are recent.
Unseasonable as it may be, to take any notice of the repeal of the Stamp Act at this time, yet, I cannot help observing that a contrary measure would have Introduced very unhappy Consequences: those therefore who wisely foresaw this, and were Instrumental in procuring the repeal of it, are, in my opinion, deservedly entitled to the thanks of the well wishers to Britain and her Colonies; & must reflect with pleasure that through their means, many Scenes of confusion and distress have been avoided: Mine they accordingly have, and always shall have, for their opposition to any Act of Oppression, for that Act coud be looked upon in no other light by every person who woud view it in its proper colours. I coud wish it was in my power to congratulate you with success, in having the Commercial System of these Colonies put upon a more enlargd and extensive footing than it is because I am well satisfied that it woud, ultimately, redound to the advantages of the Mother Country so long as the Colonies pursue trade and Agriculture, and woud be an effectual Let to Manufacturing among themselves—The Money therefore which they raise woud centre in Great Britain, as certain as the Needle will settle to the Poles. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

